office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 mehara postf-120162-05 third party communication none date of communication not applicable uilc date date to associate area_counsel salt lake city small_business self-employed from blaise g dusenberry acting deputy assistant chief_counsel administrative provisions and judicial practice procedure and administration subject request for reconsideration of chief_counsel opinion on zero return procedures this chief_counsel_advice responds to your memorandum dated date regarding treatment of zero returns in particular you ask the national_office to reconsider its earlier position that the internal_revenue_service service implement one penalty procedure for zero return cases in the ninth circuit_court of appeals and another for cases in other circuit courts of appeal you also recommend that the national_office implement a nationwide policy treating zero returns as invalid for purposes of issuing notices of deficiency this advice may not be used or cited as precedent issue how should the service treat returns that contain zeros on all of the lines necessary to compute tax_liability conclusion the service should institute a nationwide policy treating zero returns as invalid for purposes of issuing notices of deficiency and as frivolous returns under the frivolous_return program set forth in irm the service should also adopt a uniform postf-120162-05 position nationwide of asserting the failure_to_file_penalty under sec_6651 of the internal_revenue_code code as the primary position and the sec_6662 penalty as the alternate position the service should also assert the frivolous_return penalty under sec_6702 of the code discussion zero returns some taxpayers attempt to avoid their federal_income_tax liability by filing a return that reports no income shows zeros on lines necessary to compute tax_liability and contains tax protestor or frivolous arguments or a form_w-2 or other information_return that shows taxable_income but no tax_liability a zero return these taxpayers typically rely on one or more frivolous arguments to support the position that wage or other income is not subject_to tax see eg revrul_2004_31 2004_1_cb_617 and notice_2004_22 2004_1_cb_632 a taxpayer filing a zero return often requests a refund of all taxes withheld there is no authority under u s law that permits a taxpayer that has taxable_income to avoid income_tax by filing a zero return the claim that the filing of a zero return will allow a taxpayer to avoid income_tax_liability or will permit a refund of any_tax withheld by an employer is frivolous sec_61 of the code provides that gross_income includes all income from whatever source derived including compensation_for services adjustments to income deductions and credits must be in accordance with the provisions of the code treasury regulations and other applicable federal_law sec_6011 of the code provides that any person liable for any_tax shall make a return when required by treasury regulations and that returns must be in accordance with treasury regulations and irs forms sec_1_6011-1 of the treasury regulations provides in relevant part that each taxpayer should set forth fully and clearly the information required to be included on the return sec_6012 of the code identifies the persons who are required to file income_tax returns a valid_return is a document that purports to be a return is executed under penalties of perjury reports sufficient data to calculate the tax_liability and most importantly constitutes an honest and reasonable attempt to satisfy the requirements of the law 82_tc_766 aff’d 793_f2d_139 6th cir in 618_f2d_74 9th cir the ninth circuit held that a return containing only zeros was a return for purposes of section because it contained sec_7203 entitled willful failure_to_file return supply information or pay tax provides postf-120162-05 information relating to the taxpayer’s income from which the tax could be computed the tax_court acknowledging overwhelming authority contrary to long has held that a zero return is not a valid_return 120_tc_163 see also taylor v united_states aftr2d ustc big_number u s dist lexis d d c to be valid a return must contain sufficient data to allow calculation of tax 604_f2d_232 3d cir tax forms that do not contain financial information upon which a taxpayer’s tax_liability can be determined do not constitute returns 618_f2d_280 5th cir form_1040 which contained nothing but zeros and constitutional arguments not return for purposes of sec_7203 738_f2d_157 6th cir form_1040 listing zero income and no tax_liability not return for purposes of sec_7203 627_f2d_830 7th cir form_1040 in which defendant filled in the lines calling for numerical information with none and de minimus interest and dividend income not honest and reasonable attempt to supply information required by the tax code 727_f2d_681 8th cir form_1040 asserting taxable_income of zero and constitutional objections and tax protestor material not return as a matter of law 638_f2d_182 10th cir form_1040 containing zeros on lines to and not return for purposes of sec_7203 penalties recently in coulton v commissioner tcmemo_2005_199 a case appealable to the ninth circuit the tax_court in a zero return case upheld the imposition of the addition_to_tax under sec_6651 the court distinguished long adopting the service’s any person required under this title to pay any estimated_tax or tax or required by this title or by regulations made under authority thereof to make a return keep any records or supply any information who willfully fails to pay such estimated_tax or tax make such return keep such records or supply such information at the time or times required_by_law or regulations shall in addition to other penalties provided by law be guilty of a misdemeanor and upon conviction thereof shall be fined not more than dollar_figure dollar_figure in the case of a corporation or imprisoned not more than year or both together with the costs of prosecution in the case of any person with respect to whom there is a failure to pay any estimated_tax this section shall not apply to such person with respect to such failure if there is no addition_to_tax under sec_6654 or sec_6655 with respect to such failure in the case of a willful violation of any provision of sec_6050i the first sentence of this section shall be applied by substituting felony for misdemeanor and years for year sec_6501 entitled limitations on assessment and collection provides in subsection a the general_rule that e xcept as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed or if the tax is payable by stamp at any time after such tax became due and before the expiration of years after the date on which any part of such tax was paid and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period for purposes of this chapter the term return means the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit postf-120162-05 argument that long was not on point because it was a criminal_penalty case under sec_7203 rather than a civil penalty case under sec_6651 in the past the office of chief counsel’s approach to zero returns and other similar documents has been to process them as valid returns until long is overruled more recently in a service_center advice from james c gibbons to your office dated date we advised that the priority in which the service asserts the penalties under sec_6651 and should be based on the taxpayer’s apparent circuit_court jurisdiction the advice recommended that for taxpayers with addresses in the ninth circuit the service should assert penalties under sec_6662 as the primary position and sec_6651 in the alternative the advice also recommended that for taxpayers with addresses in all of the other states the service should assert the penalties in the reverse order with sec_6651 in the primary position and sec_6662 in the alternative the advice noted that the service should not assert sec_6662 penalties where a return was not filed see sec_6664 which provides that t he penalties under this part shall only apply only in cases where a return of tax is filed based on the tax court’s decision to impose the sec_6651 failure_to_file_penalty in zero return cases appealable to the ninth circuit see coulton the national_office believes it is time to reconsider its previous position on the proper handling of zero returns by the service for these purposes we define a zero return as a return that show zeros on lines necessary to compute tax_liability and a contains tax protestor or frivolous arguments or b a form_w-2 or other information_return that shows taxable_income sec_6662 entitled imposition of accuracy-related_penalty on underpayments provides in subsections a and b in part as follows a imposition of penalty --if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies b portion of underpayment to which section applies --this section shall apply to the portion of any underpayment which is attributable to or more of the following negligence or disregard of rules or regulations any substantial_understatement_of_income_tax any substantial_valuation_misstatement under chapter any substantial overstatement_of_pension_liabilities any substantial_estate_or_gift_tax_valuation_understatement attaching informational returns to an invalid form_1040 does not make an otherwise invalid return valid turner v commissioner tcmemo_2004_251 citing 925_f2d_1379 11th cir 77_tc_1169 by defining zero returns for purposes of this memorandum in this manner we are distinguishing situations where the taxpayer submits a form_1040 leaving all lines blank with a form_w-2 or other information_return showing taxable_income attached or submits a form_1040 that contains zeros on lines necessary to compute tax_liability but with no protestor language form_w-2 or other information_return attached postf-120162-05 accordingly we recommend that the service adopt a uniform position nationwide of asserting the failure_to_file_penalty under sec_6651 as the primary position and the sec_6662 penalty as the alternate position in notices of deficiency finally the service should also assert other penalties if the facts and circumstances support its imposition such as the fraud penalties under sec_6663 and sec_6651 and the estimated_tax penalty under sec_6654 frivolous returns sec_6702 of the code imposes a separate dollar_figure penalty when a taxpayer files a frivolous income_tax return the penalty is imposed on a document that purports to be an income_tax return but that does not contain information on which the substantial correctness of the self- assessment may be judged or contains information that on its face indicates that the self-assessment is substantially incorrect the taxpayer is subject_to the sec_6702 penalty if the submission meets the above criteria and the conduct is due to a position that is frivolous or a desire which appears on the purported return to delay or impede the administration of the tax laws we believe that a zero return is a frivolous income_tax return within the meaning of sec_6702 such a document purports to be a return a return with zeros on lines necessary to compute tax_liability does not contain information on which the substantial correctness of the self-assessment may be judged a zero return with a form_w-2 or other information_return that shows taxable_income contains information that on its face indicates that the self-assessment is substantially incorrect finally a zero return with tax protestor language attached asserts a position that is frivolous accordingly we conclude that the service should treat zero returns as invalid frivolous returns under the frivolous_return program described in irm dollar_figure date and institute a nationwide policy treating zero returns as invalid for purposes of issuing notices of deficiency these returns should not be processed see irm instead the service should follow the procedures set forth in irm postf-120162-05 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
